UNITED ST AGES RAR BY 022 12 RRIRG VSCERERMESE Filed 07/30/19 Page 1 of 1 PagelD #: 44

EASTERN DISTRICT OF NEW YORK FILED ON: 6/17/2019 Civil Action No.: 1:19-CV-02212-ERK-JO

 

YANG SHEN AND XIAOXIA YU Plaintiff(s)-Petitioner(s)

-VSs-

GJ GROUP USA INC., ET. AL.
Defendant(s)-Respondent(s)

 

STATE OF NEW YORK }
COUNTY OF SARATOGA ss.}
I, SAMUEL MCCLOSKY being duly sworn, deposes and says that deponent is over the age of

eighteen years and is not a party in this proceeding and resides in the State of New York.

On JULY 12,2019 at 11:25 A.M.

Deponent served a true copy of SUMMONS IN A CIVIL ACTION AND COMPLAINT JURY TRIAL DEMAND, CIVIL COVER SHEET
bearing civil action number: 1:19-CV-02212-ERK-JO and date of filing: 6/17/2019

upon GJ GROUP USA INC,

at address: SECRETARY OF STATE, 99 WASHINGTON AVENUE

city and state: ALBANY, NY 12210

MANNER OF SERVICE}

Personal
C7 By delivering to and leaving with personally}
known to the deponent to be the same person mentioned and described in the above proceeding as the person to be served.
Suitable Age Person
C1 By delivering and leaving with personally}
at the premises which is recipient’s actual place of business/usual place of abode. Such person knowing the person to be served
and associated with him/her, and after conversing with him/her, deponent believes him/her to be a suitable age and discretion.
Authorized Agent
By delivering and leaving with} SUE ZOUKY, BUSINESS DOCUMENT SPECIALIST
the agent for service on the person in this proceeding designated under Rule 306 BCL _. Service having been made to such
person at the place, date and time above.

Affixing to Door, Ete,
By affixing a true copy of each to the door of the actual place of business, dwelling place or usual place of abode stated above.

Deponent was unable with due diligence to find the proper or authorized person to be served, or a person of suitable age and
discretion at the actual place of business, dwelling place or usual place of abode stated above after having called there on the
following dates and times:

 

Mailin

“LC Deponent completed service by deposiling a true copy of each in a postpaid, properly addressed envelope in an official depository
under the exclusive care and custody of the United States Postal Service. The package was labeled “Personal & Confidential”
and mailed to the person stated above at address
on . The envelope did not indicate on the outside that the communication was from an attorney or concerned an action
against the recipient. The envelope was mailed by—first class mail.certified mail—registered mail—return receipt requested.
Certified/Registered mail #

Deponent further states upon information and belief that said person so served is not in the Military service of the State of
New York or the United States as the term is defined in either State or Federal statutes.

DESCRIPTION} deponent describes the person actually served as:

Sex: FEMALE Race/Skin Color: WHITE Hair Color: BLONDE
Approximate Age:60 years Approximate Height: 5’4” Approximate Weight: 130 pounds
Other a

  
 
 

 

Subsctibed and sworn beferé me on} JULY 12, 2019

Notary Public, State of New York SOE ne gaat suite TTA MUEL MCC

Mark £. McClosky Flushing, NY 11354 Deponent

Qualified in Schenectady County 866-943-2692

Number 01MC6042335

Expires: May 22, 2022
_ 260471

affidavit #! 19-7991

 

 

 

FIRM FILE #
